DETAILED ACTION

	Claims 1 – 20, which are currently pending, are fully considered below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

35 USC § 101
	NOTE: In paragraph [0109], applicant intends “computer readable storage medium” to be non – transitory.

Allowable Subject Matter
Claims 2 – 3, 5 – 7, 9 – 10, 12 – 14, 16 – 17, and 19 – 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 8, 11, 15, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Saurabh Verma et al. (U.S. Patent Publication 20190312898).

With respect to claims 1, 8, and 15, Verma teaches:
optimizing, based on multiple variables of at least one time series and a regularization term, a first function iteratively by a first optimization algorithm (see paragraphs [0042] and [0074], for optimizing functions iteratively);
optimizing, based on the multiple variables and at least one penalty parameter, a second function iteratively by a second optimization algorithm in alternation with optimizing the first function (see paragraph [0042], where parameters are used to optimize a function); and
outputting an adjacency matrix representing an inferred causal network of the multiple variables, the causal network having structural sparsity and structural acyclicity (see paragraphs [0061], [0102], for adjacency matrix).


With respect to claims 4, 11, and 18, Verma teaches:
wherein the first optimization algorithm comprises a gradient algorithm (see paragraph [0074], for gradient).


Conclusion/Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRIA Y BROMELL whose telephone number is (571)270-3034. The examiner can normally be reached M-F 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on 571-272-3645. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDRIA Y BROMELL/           Primary Examiner, Art Unit 2167                                                                                                                                                                                             	June 16, 2022